UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 19, 2013 RELIABILITY INCORPORATED (Exact name of registrant as specified in its charter) Commission file number 000-07092 Texas 75-0868913 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 410 Park Avenue – 15th floor New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (212) 231-8359 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Ron Gutterson, a director of Reliability Incorporated (the “Company”), has resigned from the Board of Directors of the Company effective as of September 19, 2013. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RELIABILITY INCORPORATED (Registrant) Dated: September 23, 2013 By: /s/ Jay Gottlieb Jay Gottlieb President 3
